                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




MICHAEL AGU, ID # AXXXXXXXX, )
                                 )
               Petitioner,       )                     CIVIL ACTION NO.
vs.                              )
                                 )                     3:17-CV-3487-G (BH)
THOMAS W. HUSSEY, U.S.           )
DHS & BICE Director of Immigrant )
Litigation, et al.,              )
                                 )
               Respondent.       )


         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the opinion

that the findings and conclusions of the magistrate judge are correct and they are

accepted as the findings and conclusions of the court. For the reasons stated in the

findings, conclusions, and recommendation of the United States Magistrate Judge, the

petition for habeas corpus filed pursuant to 28 U.S.C. § 2241 is DISMISSED as moot.

      A certificate of appealability (COA) is not required for a federal inmate to appeal

the denial of relief under 28 U.S.C. § 2241. See Padilla v. United States, 416 F.3d 424,

425 (5th Cir. 2005).
      If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.

      SO ORDERED.

November 19, 2018.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                           2
